DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 & 4/17/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the word “may”. One such example includes “A thermoelectric flexible mat may include…”. This terminology is not decisive in describing the structure of the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 13 objected to because of the following informalities:
Apparent typo on line 10, “tread”
Presumed as intended to say “thread”
 Appropriate correction is required.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Absorption structure in at least claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification show that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
An absorption structure appears to be described as a plurality of absorption threads in at least paragraph [0010] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-9 & 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.













Regarding Claims  4, 6-9 & 11-12, it is unclear if the listed limitations are options or requirements regarding the absorption structure and mat. The phrase “at least one of” implies one of the following limitations must be met. However, use of the word “and” when listing said limitation makes it unclear as to if one limitation from the list is required, or if one limitation from each listing is required. For example, in claim 4, it is unclear if: at least some of the plurality of absorption threads are embedded…in the plurality of second threads; and at least some of the plurality of absorption threads are arranged between adjacent second threads of the plurality of second threads. Whereas the above statement, “at least one of”, implies only one limitation is required. Additionally, in claim 6 for example, it is unclear if: the absorption thread requires round, oval, and quadrangular threads or if only one from said list is required as implied by the above statement “at least one of”. For the purposes of examination, the limitations are treated as a list of potential options wherein only one from a list is required. The examiner recommends replacing the word “and” with “or” when listing any limitation preceding the phrase “at least one of” to clarify as a list of options, instead of a list of requirements.

The term “at least some of” in claims 4-6 is a relative term which renders the claim indefinite. The term “at least some of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The number of absorption threads following the respective limitations is therefore indeterminate.
The term “at least some components” in claim 12 is a relative term which renders the claim indefinite. The term “at least some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The number of components formed of a metal foam is therefore indeterminate.

Regarding Claim 17, it is unclear if the listed limitations are options or requirements regarding the mat. The phrase “one of” implies one of the following limitations must be met. However, use of the word “and” when listing said limitation makes it unclear as to if one limitation from the list is required, or if one limitation from each listing is required. For the purposes of examination, the limitations are treated as a list of potential options wherein only one from a list is required. The examiner recommends replacing the word “and” with “or” when listing any limitation preceding the phrase “at least one of” to clarify as a list of options, instead of a list of requirements.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenwald (US 20180254402 A1) and Oh (US 20180145239 A1).



    PNG
    media_image1.png
    944
    619
    media_image1.png
    Greyscale

Regarding Claim 1, Gruenwald teaches a thermoelectric flexible mat [100; ¶ 0013, 0047], comprising:
a first large surface and a second large surface disposed opposite the first large surface [¶ 0047];
a plurality of p-doped elements [101a] and a plurality of n-doped elements [101b], disposed in an alternating manner with one another and electrically interconnected to a series circuit via a plurality of electrically conductive conductor bridges [102a, b; Fig. 4; ¶ 0047];
wherein the plurality of conductor bridges of the series circuit are assigned, at least in regions, to the first large surface and the second large surface such that the first large surface defines a hot side [103] and the second large surface defines a cold side [104] [¶ 0047];
Gruenwald does not teach wherein an absorptive absorption structure connects the hot side and the cold side, the absorption structure structured and arranged such that any liquid present on the cold side is absorbable into the absorption structure and transportable to the hot side via the absorption structure.
	However, Oh teaches an air-conditioning part [200] wherein a moisture absorbing material [600] is disposed so as to absorb condensation water in a cooling unit [210] and move the absorbed water to the heat dissipation unit [230] [Figs. 7-11; ¶ 0034].
	Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein an absorptive absorption structure connects the hot side and the cold side, the absorption structure structured and arranged such that any liquid present on the cold side is absorbable into the absorption structure and transportable to the hot side via the absorption structure, in view of the teachings of Oh, in order to achieve a cooling effect of evaporation thereby increasing the cooling effect for the heat dissipation unit [¶ 0034].

	Regarding Claim 2, Gruenwald, as modified, teaches the mat according to Claim 1 above and Gruenwald teaches wherein:
the mat is structured as a fabric [105], and includes a plurality of first threads and a plurality of second threads;
the plurality of first threads define a plurality of warp threads [106] of the fabric and the plurality of second threads define weft threads [107] of the fabric,
the plurality of first threads are defined by a plurality of p-doped first thread portions and a plurality of n-doped first thread portions disposed in an alternating manner [Fig. 4; ¶ 0050], and a plurality of electrically conductive first thread portions and a plurality of electrically conductive second thread portions arranged in between [2; ¶ 0049; Fig. 4; rather than two separately labeled thread sections, Gruenwald annotates all electrically conductive threads between n-doped and p-doped sections as warp thread 2],
the plurality of p-doped first thread portions [5] define the plurality of p-doped elements, and the plurality of n-doped first thread portions [6] define the plurality of n-doped elements [¶ 0050], and
the plurality of first thread portions and the plurality of second thread portions define the plurality of conductor bridges [102a, 102b; ¶ 0047; Figs. 1 & 4].
Regarding Claim 13, Gruenwald teaches a thermoelectric flexible mat [100; ¶ 0013, 0047], comprising:
a plurality of first threads and a plurality of electrically insulating second threads structured and arranged to define a fabric [Abstract] having a first large surface and a second large surface disposed opposite one another [¶ 0047];
each of the plurality of first threads defined by a plurality of p-doped thread portions [101a], a plurality of n-doped thread portions [101b], and a plurality of electrically conductive thread portions [102a, b; Fig. 4; ¶ 0047], the plurality of p-doped thread portions and the plurality of n-doped thread portions disposed in an alternating manner [Fig. 4; apparent from inspection] and electrically interconnected to one another via the plurality of electrically conductive thread portions to define a series circuit [¶ 0047];
wherein the plurality of electrically conductive thread portions includes a first subset of thread portions assigned to the first large surface [hot side 103] and a second subset of thread portions assigned to the second large surface [cold side 104], the first subset of thread portions and the second subset of thread portions disposed in an alternating manner such that the first large surface defines a hot side of the fabric [103] and the second large surface defines a cold side of the fabric [104] [¶ 0047; Figs. 1-5];
Gruenwald does not teach wherein an absorptive absorption structure connects the hot side and the cold side, the absorption structure structured and arranged such that liquid present on the cold side is absorbable into the absorption structure and transportable to the hot side via the absorption structure.
However, Oh teaches an air-conditioning part [200] wherein a moisture absorbing material [600] is disposed so as to absorb condensation water in a cooling unit [210] and move the absorbed water to the heat dissipation unit [230] [Figs. 7-11; ¶ 0034].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein an absorptive absorption structure connects the hot side and the cold side, the absorption structure structured and arranged such that any liquid present on the cold side is absorbable into the absorption structure and transportable to the hot side via the absorption structure, in view of the teachings of Oh, in order to achieve a cooling effect of evaporation thereby increasing the cooling effect for the heat dissipation unit [¶ 0034].

Regarding Claim 17, Gruenwald, as modified, teaches the mat according to Claim 13 above and Gruenwald teaches wherein one of:
the plurality of first threads and the plurality of second threads are woven together such that the plurality of first threads define warp threads of the fabric and the plurality of second threads define weft threads of the fabric [¶ 0014]; and
the plurality of first threads and the plurality of second threads are woven together such that the plurality of first threads define weft threads of the fabric and the plurality of second threads define warp threads of the fabric.

Claims 3-5, 12, 14-15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenwald and Oh as applied to claims 1-2 & 13 above, and further in view of Halteren (US 20150078603 A1).

Regarding Claim 3, Gruenwald, as modified, teaches the mat according to Claim 1 above but does not teach wherein the absorption structure is defined by a plurality of absorption threads.
However, Halteren teaches a system [10] wherein the system incorporates an absorbing element [30] such as a cotton thread in order to absorb water and guide it to a section wherein the water may evaporate [¶ 0088]. Thus, Halteren teaches that it is known in the art to incorporate water absorbent materials into systems wherein transporting water for evaporation is desired.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein the absorption structure is defined by a plurality of absorption threads, in view of the teachings of Halteren, in order to transport absorbed water to a part for evaporation [¶ 0088].





Regarding Claim 4, Gruenwald, as modified, teaches the mat according to Claim 2 above but Gruenwald does not teach wherein the absorption structure is defined by a plurality of absorption threads, and wherein at least one of: at least some of the plurality of absorption threads adjacently follow the plurality of first threads, at least some of the plurality of absorption threads are embedded, at least in regions, in the plurality of second threads; and at least some of the plurality of absorption threads are arranged between adjacent second threads of the plurality of second threads.
However, Halteren teaches a system [10] wherein the system incorporate an absorbing element [30] such as a cotton thread in order to absorb water and guide it to a section wherein the water may evaporate [¶ 0088]. Thus, Halteren teaches that it is known in the art to incorporate water absorbent materials into systems wherein transporting water for evaporation is desired.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein the absorption structure is defined by a plurality of absorption threads, and wherein at least one of: at least some of the plurality of absorption threads adjacently follow the plurality of first threads, at least some of the plurality of absorption threads are embedded, at least in regions, in the plurality of second threads; and at least some of the plurality of absorption threads are arranged between adjacent second threads of the plurality of second threads, in view of the teachings of Halteren, in order to transport absorbed water to a part for evaporation [¶ 0088].

Regarding Claim 5, Gruenwald, as modified, teaches the mat according to Claim 3 above and Oh wherein at least some of the plurality of absorption threads [as taught by Halteren] extend between the cold side and the hot side perpendicularly there [as stated above, Oh teaches a moisture absorbing material that extends from a cooling unit to a heat dissipation unit [Oh, Figs. 7-11; ¶ 0034]. When in combination with Halteren who teaches the use of water absorbent threads [Halteren, ¶ 0088], it is considered an obvious combination to use the water absorbing threads to extend from a cold side to a hide side].

Regarding Claim 12, Gruenwald, as modified, teaches the mat according to Claim 2 above but Gruenwald does not teach wherein at least one of: absorption structure includes a plurality of coated fibres, and at least some components of the fabric are formed of a metal foam.
However, Halteren teaches a system [10] wherein the system incorporate an absorbing element [30] such as a fibre [¶ 0031] in order to absorb water and guide it to a section wherein the water may evaporate [¶ 0088]. Halteren also teaches that the absorbing element may be provided with a coating in order to better absorb a liquid [¶ 0043].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention wherein at least one of: absorption structure includes a plurality of coated fibres, and at least some components of the fabric are formed of a metal foam, in view of the teachings of Halteren, in order to better absorb a liquid [¶ 0043].
Regarding Claim 14, Gruenwald, as modified, teaches the mat according to Claim 13 above but Gruenwald does not teach wherein the absorption structure is defined by a plurality of absorption threads that extend along and adjacent to the plurality of first threads.
However, Halteren teaches a system [10] wherein the system incorporate an absorbing element [30] such as a cotton thread in order to absorb water and guide it to a section wherein the water may evaporate [¶ 0088]. Thus, Halteren teaches that it is known in the art to incorporate water absorbent materials into systems wherein transporting water for evaporation is desired [The function of absorption threads extending along and adjacent to first threads is inherent, as Oh teaches that an absorption structure should extend from a cooling end to a heated end and the first threads in Gruenwald are woven to make up both the cooling and heated sides].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein the absorption structure is defined by a plurality of absorption threads, in view of the teachings of Halteren, in order to transport absorbed water to a part for evaporation [¶ 0088].





Regarding Claim 15, Gruenwald, as modified, teaches the mat according to Claim 13 above but Gruenwald does not teach wherein the absorption structure is defined by a plurality of absorption threads that extend from the cold side to the hot side and that are arranged between adjacent second threads of the plurality of second threads.
However, Halteren teaches a system [10] wherein the system incorporate an absorbing element [30] such as a cotton thread in order to absorb water and guide it to a section wherein the water may evaporate [¶ 0088]. Thus, Halteren teaches that it is known in the art to incorporate water absorbent materials into systems wherein transporting water for evaporation is desired [The function of absorption threads extending along and adjacent to second threads is inherent, as Oh teaches that an absorption structure should extend from a cooling end to a heated end and the second threads in Gruenwald are woven to make up both the cooling and heated sides].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein the absorption structure is defined by a plurality of absorption threads, in view of the teachings of Halteren, in order to transport absorbed water to a part for evaporation [¶ 0088].



Regarding Claim 20, Gruenwald, as modified, teaches the mat according to Claim 13 above but Gruenwald does not teach wherein the absorption structure is defined by a plurality of coated fibres.
However, Halteren teaches a system [10] wherein the system incorporates an absorbing element [30] such as a cotton thread in order to absorb water and guide it to a section wherein the water may evaporate [¶ 0088]. Halteren also teaches that a predetermined area may be provided with an absorbing coating or element [¶ 0043]. Using a coating allows a predetermined area to be selected for the coating’s properties [¶ 0044].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein the absorption structure is defined by a plurality of coated fibres, in view of the teachings of Halteren, in order to choose a predetermined area for absorption coating in accordance with the size of the transducer [¶ 0044].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenwald, Oh and Halteren as applied to claim 3 above, and further in view of Adams (US 6581781 B1).



Regarding Claim 6, Gruenwald, as modified, teaches the mat according to Claim 3 above but Gruenwald does not teach wherein at least one of: a cross section of at least some of the plurality of absorption threads is one of round, oval, and quadrangular, a diameter of at least some of the plurality of absorption threads is 0.5mm to 1.5mm; and at least some of the plurality of absorption threads are braided threads defined by a plurality of individual threads.
However, Adams teaches a screen assembly [3200; Fig. 75A] comprising of a sewing material [3210] wherein the sewing material may include a moisture-absorbing thread that may be of a circular, oval or elliptical cross-section. It is therefore considered an obvious matter of design choice regarding a change in shape as one would expect the moisture-absorbing thread to operate similarly regardless of its shape [MPEP 2144.04 IVB]].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein at least one of: a cross section of at least some of the plurality of absorption threads is one of round, oval, and quadrangular, a diameter of at least some of the plurality of absorption threads is 0.5mm to 1.5mm; and at least some of the plurality of absorption threads are braided threads defined by a plurality of individual threads, in view of the teachings of Adams, because many moisture-absorbing thread shapes are known in the art and a change in shape of the thread is considered an obvious matter of design choice [MPEP 2144.04 IVB].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenwald and Oh as applied to claim 1 above, and further in view of Halteren and Hirai (US 20030044316 A1).

Regarding Claim 8, Gruenwald, as modified, teaches the mat according to Claim 1 above but Gruenwald does not teach wherein the absorption structure includes at least one of synthetic organic materials, natural organic materials, and inorganic materials.
However, Halteren teaches a system [10] wherein the system incorporate an absorbing element [30] such as a cotton thread in order to absorb water and guide it to a section wherein the water may evaporate [¶ 0088]. Halteren also teaches that hydrophilic materials may be organic materials [¶ 0028]. Additionally, Hirai teaches that organic polymers tend to swell when they absorb water, thus inherently increasing their surface area [Hirai, ¶ 0009]. Halteren also teaches that a larger surface is beneficial for increasing evaporation of the system [Halteren, ¶ 0092].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein the absorption structure includes at least one of synthetic organic materials, natural organic materials, and inorganic materials, in view of the teachings of Halteren and Hirai, because organic polymers tend to well when they absorb water [Hirai, ¶ 0009], thus increasing the surface area to help increase evaporation of the system [Halteren, ¶ 0092].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenwald and Oh as applied to claim 1 above, and further in view of Berland (US 20100069864 A1).

Regarding Claim 9, Gruenwald, as modified, teaches the mat according to Claim 1 above but Gruenwald does not teach wherein at least one of:
the absorption structure is defined by at least one of conjugate fibres, mixed spinning fibres, and staple fibres;
the absorption structure is defined by at least one of a non-woven fabric, a fabric, a knitted fabric, and
a twisted cloth; and
the absorption structure is defined by at least one of hollow fibres and solid fibres.
However, Berland teaches absorbent articles known in the art such as nonwoven flexible porous fabrics which may be produced in the form of staple fibers [¶ 0046]. Berland also teaches that nonwoven hydrophilic fabrics have the benefit of leaving some regions uncoated when coating the hydrophilic materials with hydrophobic coatings [¶ Abstract; 0089].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein at least one of: the absorption structure is defined by at least one of conjugate fibres, mixed spinning fibres, and staple fibres; the absorption structure is defined by at least one of a non-woven fabric, a fabric, a knitted fabric, and a twisted cloth; and the absorption structure is defined by at least one of hollow fibres and solid fibres, in view of the teachings of Berland, to allow some regions of the fabric to remain uncoated with hydrophobic coatings [¶ 0089].

Claims 10-11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruenwald and Oh as applied to claim 1 & 13 above, and further in view of Itano (US 20190320652 A1).

Regarding Claim 10, Gruenwald, as modified, teaches the mat according to Claim 1 above but Gruenwald does not teach wherein the absorption structure includes a plurality of two-part fibres each having a core and a sheathing.
However, Itano teaches absorbent wicks wherein the wick is typically obtained by covering an outer peripheral surface of a core member with a sheath material for absorbing wherein the core does not necessarily need to have the function of absorbing [¶ 0048]. This is beneficial because the core has the function of keeping the shape of the wick while the sheath material is used for absorbing and diffusing [¶ 0048].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein the absorption structure includes a plurality of two-part fibres each having a core and a sheathing, in view of the teachings of Itano, because the core has the function of keeping the shape of the wick while the sheath material is used for absorbing and diffusing [¶ 0048].

Regarding Claim 11, Gruenwald, as modified, teaches the mat according to Claim 10 above and Itano teaches wherein at least one of the core and the sheathing include at least one of polyethylene, polypropylene, polyethylene-vinyl-acetate copolymerisate, polyesters polyethylene terephthalate, polybutene terephthalate, polyethylene terephthalate isophthalate- copolymerisate, polyamide, and polyhexamethylene adipic acid amide [¶ 0048; Itano teaches that the core member may be made of a thermoplastic which is a known polyethylene. As evidence, Dielectric Manufacturing teaches that polyethylene is the most widely used thermoplastic polymer for fabricated parts and components [NPL1, Page 1].

Regarding Claim 18, Gruenwald, as modified, teaches the mat according to Claim 13 above but Gruenwald does not teach wherein the absorption structure is defined by a plurality of braided absorption threads.
However, Itano teaches absorbent wicks wherein the wick is typically a braided wick obtained by covering an outer peripheral surface of a core member with a sheath material [¶ 0048]. This is beneficial because the core has the function of keeping the shape of the wick while the sheath material is used for absorbing and diffusing [¶ 0048].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein the absorption structure is defined by a plurality of braided absorption threads, in view of the teachings of Itano, because a braided absorption thread typically provides a core that has the function of keeping the shape of the wick while the sheath material is used for absorbing and diffusing [¶ 0048].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenwald and Oh as applied to claim 13 above, and further in view of Shalom (US 20150294756 A1).

Regarding Claim 16, Gruenwald, as modified, teaches the mat according to Claim 13 above but Gruenwald does not teach wherein the plurality of second threads are at least partially composed of a foam material.
However, Shalom teaches a flexible conductive material [Figs. 10A-B] wherein the isolating and insulating layer [1070] material may be a compressible poriferous material, such as foam [¶ 0114]. This allows for a significant change in density when pressure is applied to the material, therefore helping resist normal wear-and-tear of daily use [¶ 0114].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein the plurality of second threads are at least partially composed of a foam material, in view of the teachings of Shalom, to allow for a significant change in density when pressure is applied to the material, therefore helping resist normal wear-and-tear of daily use [¶ 0114].




Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenwald and Oh as applied to claim 13 above, and further in view of Berns (US 20150272274 A1)

Regarding Claim 19, Gruenwald, as modified, teaches the mat according to Claim 13 above but Gruenwald does not teach wherein the absorption structure is defined by a plurality of absorption threads having a diameter of 0.5 mm to 1.5 mm.
However, Berns teaches a crossing yarn [205] comprising of one or more strands of thread components [215A, B] having a diameter of 0.003-5mm [¶ 0023-0025] wherein the threads may have the purpose of transporting moisture and absorbing sweat [¶ 0061].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Gruenwald to have wherein the absorption structure is defined by a plurality of absorption threads having a diameter of 0.5 mm to 1.5 mm, in view of the teachings of Berns, to provide an absorbent thread with a known diameter suitable to form a self-supporting embroidered structure [¶ 0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763